                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ISSISSIPPI
                                    NORTHERN DIVISION


MATTHEW SANDERS, III                                                                PLAINTIFF
V.                                                         CASE NO.: 3:18-CV-399 HTW-RHW
NANCY A. BERRYHILL                                                                DEFENDANT
Acting Commissioner of Social Security


                   ORDER ADOPTING REPORT AND RECOMMENDATION
       This matter comes before the court pursuant to the Report and Recommendation of

United States Magistrate Judge Robert H. Walker [doc. no. 13] and the Plaintiff’s written

objection [doc. no. 14] to the Report and Recommendation. Based upon the evidence therein

contained, this court, having given full consideration to the aforesaid Objection, finds the same

not well taken. Therefore, the Report and Recommendation of the United States Magistrate

Judge [doc. No. 13] is hereby adopted as the order of this court. Defendant’s Motion to Affirm

the Commissioner’s Decision [doc. no. 10] is granted and Plaintiff’s Motion for Summary

Judgment [doc. no. 8] is denied. Plaintiff’s social security appeal is dismissed with prejudice.


       SO ORDERED AND ADJUDGED, this the 13th day of August, 2019.


                                                     s/ HENRY T. WINGATE
                                                     UNITED STATES DISTRICT JUDGE
